DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 06/01/2022.  Claims 1-5, 8-11, 13, 15-19, and 22-25 are still pending in the present application. This Action is made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIGURE 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 19 are objected to because of the following informalities:
a)	In line 3 of claim 5, replace “NAS” with --Non-Access Stratum (NAS)-- after “receiving”; (or replace “3” with --4-- after “Claim”, in line 1 of the claim);
b)	In line 3 of claim 19, replace “NAS” with --Non-Access Stratum (NAS)-- after “receiving”; (or replace “17” with --18-- after “Claim”, in line 1 of the claim);
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13, 15-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI et al. (US 20210297916 A1) (hereinafter Futaki) in view of LI et al. (US 20190320368 A1) (hereinafter Li).

Regarding claim 1, Futaki discloses a method for a handover procedure, comprising:
establishing a connection with a source network node of a first core network type (FIG. 1, for EPC 4 or NG Core 5 (claimed first core network), FIG. 2, and FIG. 3A and 3B, par. 0084, “the UE 1 is connected to the LTE eNB 2”; FIG. 9A and 9B);
receiving a radio resource control (RRC) message including an information element, wherein the information element indicates a second core network type associated with a target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B);
performing a handover towards the target network node (FIG. 3A and 3B, par. 0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio connection with the target NR NB 3 associated with the bearer-less network (i.e., NG System). In Step 311, the UE 1 sends a Handover Confirm for NR message to the target NR NB 3 after it has successfully synchronized to the target cell. The message in Step 311 may be an NR RRC Connection Reconfiguration Complete message”).
However, Futaki fails to disclose wherein the source network node uses a first radio access technology (RAT), wherein the target network node uses the first RAT and the second core network type is different than the first core network type; applying security parameters based on the second core network type indicated in the information element; and performing a handover towards the target network node using the applied security parameters.
In the same field of endeavor, Li discloses wherein the source network node uses a first radio access technology (RAT), wherein the target network node uses the first RAT and the second core network type is different than the first core network type (FIG. 2 and FIG. 3, par. 0105, for the access network device (claimed source network node and target network node) is connected to an LTE core network technology or a 5G core network technology (claimed first RAT), “The communications system includes a terminal device, an access network device, a first core network device, and a second core network device. The first core network device and the second core network device communicate with the terminal device by using the same access network device. Further, the first core network device and the second core network device may use different core network technologies. For example, the first core network device may use an LTE core network technology, and the second core network device may use a 5G core network technology. For another example, the first core network device may use the 5G core network technology, and the second core network device may use the LTE core network technology”);
applying security parameters based on the second core network indicated in the information element (FIG. 3, par. 0019, “The terminal device updates the local key and/or changes the non-access stratum”, par. 0121);
performing a handover towards the target network node using the applied security parameters (par. 0170, “The terminal device may complete, by using the update message and completing a corresponding update action, a handover from the second core network device to the first core network device, to meet a requirement of a network.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a same access network device (such as an e-eNB) between different core devices and updating the local key and/or changing the non-access stratum NAS type in a handover procedure as taught by Li to the inter-RAT handover procedure as disclosed by Futaki for purpose of using a same network node for handover between different core network technologies.
Regarding claim 2, as applied to claim 1 above, Futaki discloses wherein the first core network type is 5G Core Network (5GC) and the second core network type is Evolved Packet Core (EPC) (FIGs. 9A and 9B, par. 0137, “FIGS. 9A and 9B show an example of a procedure for handing over the UE 1 from the NG System to the LTE System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 3, as applied to claim 1 above, Futaki discloses wherein the first core network type is Evolved Packet Core (EPC) and the second core network type is 5G Core Network (5GC) (FIGS. 3A and 3B, par. 0082, “FIGS. 3A and 3B show an example of a procedure for handing over the UE 1 from the LTE System to the NG System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 4, as applied to claim 2 above, Li discloses wherein applying the security parameters comprises: receiving an indication from an access stratum (AS) layer to a non-access stratum (NAS) layer (FIG. 3, par. 0118-0119, for receiving updated message form the access network device and using the updated message for communication with first network core, or claimed second core network type); mapping 5G System (5GS) security parameters to Evolved Packet System (EPS) security parameters; and applying the EPS security parameters (FIG. 3, par. 0121, “The updating a NAS type includes: updating a NAS type used for communication with the second core network device to a NAS type used for communication with the first core network device; and the updating a key of the terminal device includes: updating the first key used for communication with the second core network device to the second key used for communication with the first core network device. Further, the local key of the terminal device is used for communication with the second core network device, and the key needs to be updated now. To be specific, there is a mapping relationship between the local key of the terminal device and the first key of the terminal device on the second core network device. The mapping relationship may be that the first key is the same as the second key or the first key may be obtained through an operation. Because the first core network device has updated the first key on a network side to the second key that meets a requirement of the first core network device, the terminal device needs to obtain the new key in a corresponding deduction manner, so as to meet a requirement for communication with the first core network device. Correspondingly, an original NAS type also needs to be updated to meet a requirement for communication with the first core network device instead of meeting a requirement for communication with the second core network device. For example, a NAS type of 5G is updated to a NAS type of 4G”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a same access network device (such as an e-eNB) between different core devices and updating the local key and/or changing the non-access stratum NAS type in a handover procedure as taught by Li to the inter-RAT handover procedure as disclosed by Futaki for purpose of using a same network node for handover between different core network technologies.
Regarding claim 5, as applied to claim 3 above, Li discloses wherein applying the security parameters comprises: receiving NAS security parameters included in the information element; and applying the NAS security parameters (FIG. 3, par. 0118-0121, for receiving updated message for updating a NAS type and/or update a key of the terminal device, “updating a NAS type used for communication with the second core network device to a NAS type used for communication with the first core network devic”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a same access network device (such as an e-eNB) between different core devices and updating the local key and/or changing the non-access stratum NAS type in a handover procedure as taught by Li to the inter-RAT handover procedure as disclosed by Futaki for purpose of using a same network node for handover between different core network technologies.
Regarding claim 8, Futaki discloses a method for a handover procedure, comprising:
determining that a user equipment is going to perform a handover from a source network node of a first core network type to a target network node of a second core network type (FIG. 1, for EPC 4 and NG Core 5 (claimed first core network and second core network), FIG. 2, and FIG. 3A and 3B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4”; FIG. 9A and 9B);
sending a radio resource control (RRC) message including an information element to the user equipment, wherein the information element indicates the second core network type associated with the target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B); and
performing the handover towards the target network node (FIGS. 3A and 3B; and FIGS. 9A and 9B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4”; and/or par. 0104-0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio connection with the target NR NB 3 associated with the bearer-less network (i.e., NG System). In Step 311, the UE 1 sends a Handover Confirm for NR message to the target NR NB 3 after it has successfully synchronized to the target cell. The message in Step 311 may be an NR RRC Connection Reconfiguration Complete message).
However, Futaki fails to disclose wherein the source network node and the target network node use a first radio access technology (RAT) and the second core network type is different than the first core network type, wherein security parameters applied during the handover are based on the second core network type.
In the same field of endeavor, Li discloses wherein the source network node uses a first radio access technology (RAT), wherein the target network node uses the first RAT and the second core network type is different than the first core network type (FIG. 2 and FIG. 3, par. 0105, for the access network device (claimed source network node and target network node) is connected to an LTE core network technology or a 5G core network technology (claimed first RAT), “The communications system includes a terminal device, an access network device, a first core network device, and a second core network device. The first core network device and the second core network device communicate with the terminal device by using the same access network device. Further, the first core network device and the second core network device may use different core network technologies. For example, the first core network device may use an LTE core network technology, and the second core network device may use a 5G core network technology. For another example, the first core network device may use the 5G core network technology, and the second core network device may use the LTE core network technology”);
wherein security parameters applied during the handover are based on the second core network type (FIG. 3, par. 0019, “The terminal device updates the local key and/or changes the non-access stratum”, par. 0121, “341. The terminal device updates the local key and/or changes the non-access stratum NAS type based on the update message. The updating a NAS type includes: updating a NAS type used for communication with the second core network device to a NAS type used for communication with the first core network device; and the updating a key of the terminal device includes: updating the first key used for communication with the second core network device to the second key used for communication with the first core network device.”);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a same access network device (such as an e-eNB) between different core devices and updating the local key and/or changing the non-access stratum NAS type in a handover procedure as taught by Li to the inter-RAT handover procedure as disclosed by Futaki for purpose of using a same network node for handover between different core network technologies.
Regarding claim 9, as applied to claim 8 above, Futaki discloses wherein the first core network type is 5G Core Network (5GC) and the second core network type is Evolved Packet Core (EPC) (FIGs. 9A and 9B, par. 0137, “FIGS. 9A and 9B show an example of a procedure for handing over the UE 1 from the NG System to the LTE System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 10, as applied to claim 8 above, Futaki discloses wherein the first core network type is Evolved Packet Core (EPC) and the second core network type is 5G Core Network (5GC) (FIGS. 3A and 3B, par. 0082, “FIGS. 3A and 3B show an example of a procedure for handing over the UE 1 from the LTE System to the NG System in the configuration example of the radio communication network shown in FIG. 1.”).
Regarding claim 11, as applied to claim 8 above, Futaki discloses wherein the information element further comprises NAS security parameters (par. 0201-0202, “FIG. 31 shows an example of a format of the SlAP Handover Command message (e.g., Step 308 in FIG. 3B) sent from the MME in the EPC 4 to the LTE eNB 2 on the S1 interface. This Handover Command message includes an E-RABs Subject to Forwarding List. The E-RABs Subject to Forwarding List indicates E-RABs that are subject to data forwarding… the SlAP Handover Command message includes NAS Security Parameters from E-UTRAN. The NAS Security Parameters from E-UTRAN include security-related information for Inter-RAT handover from the E-UTRAN”).
Regarding claim 13, as applied to claim 8 above, Futaki discloses wherein determining that the user equipment is going to perform the handover comprises receiving a handover required message from the source network node (FIG. 3A-3B and/or 9A-9B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4.”).
Regarding claim 15, Futaki discloses a user equipment for a handover procedure (FIGS. 1, 2 and 11; and/or FIGS. 3A and 3B and/or FIGS. 9A and 9B for UE 1), comprising:
at least one processing circuitry; and at least one storage that stores processor-executable instructions, when executed by the processing circuitry (FIG. 11 for processor 1106 (of 1107) and memory 1108, par. 0162, “The application processor 1106 loads a system software program (Operating System (OS)) and various application programs (e.g., communication application for acquiring metering data or sensing data) from a memory 1108 or from another memory (not shown) and executes these programs, thereby providing various functions of the UE 1”), causes a user equipment to:
establish a connection with a source network node of a first core network type (FIG. 1, for EPC 4 or NG Core 5 (claimed first core network), FIG. 2, and FIG. 3A and 3B, par. 0084, “the UE 1 is connected to the LTE eNB 2”; FIG. 9A and 9B);
receive a radio resource control (RRC) message including an information element, wherein the information element indicates a second core network type associated with a target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B);
perform a handover towards the target network node (FIG. 3A and 3B, par. 0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio connection with the target NR NB 3 associated with the bearer-less network (i.e., NG System). In Step 311, the UE 1 sends a Handover Confirm for NR message to the target NR NB 3 after it has successfully synchronized to the target cell. The message in Step 311 may be an NR RRC Connection Reconfiguration Complete message”). 
However, Futaki fails to explicitly disclose wherein the source network node uses a first radio access technology (RAT), wherein the target network node uses the first RAT and the second core network type is different than the first core network type; apply security parameters based on the second core network indicated in the information element; and perform a handover towards the target network node using the applied security parameters.
In the same field of endeavor, Li discloses wherein the source network node uses a first radio access technology (RAT), wherein the target network node uses the first RAT and the second core network type is different than the first core network type (FIG. 2 and FIG. 3, par. 0105, for the access network device (claimed source network node and target network node) is connected to an LTE core network technology or a 5G core network technology (claimed first RAT), “The communications system includes a terminal device, an access network device, a first core network device, and a second core network device. The first core network device and the second core network device communicate with the terminal device by using the same access network device. Further, the first core network device and the second core network device may use different core network technologies. For example, the first core network device may use an LTE core network technology, and the second core network device may use a 5G core network technology. For another example, the first core network device may use the 5G core network technology, and the second core network device may use the LTE core network technology”);
apply security parameters based on the second core network indicated in the information element (FIG. 3, par. 0019, “The terminal device updates the local key and/or changes the non-access stratum”, par. 0121);
perform a handover towards the target network node using the applied security parameters (par. 0170, “The terminal device may complete, by using the update message and completing a corresponding update action, a handover from the second core network device to the first core network device, to meet a requirement of a network.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a same access network device (such as an e-eNB) between different core devices and updating the local key and/or changing the non-access stratum NAS type in a handover procedure as taught by Li to the inter-RAT handover procedure as disclosed by Futaki for purpose of using a same network node for handover between different core network technologies.
Regarding claim 16, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 17, as applied to claim 15 above, the claim is rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 18, as applied to claim 16 above, the claim is rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 19, as applied to claim 17 above, the claim is rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 22, Futaki discloses a network node (FIG. 12, a block diagram showing a configuration example of the LTE eNB 2, and/or  FIG. 13, a block diagram showing a configuration example of the NR NB 3) for a handover procedure, comprising:
at least one processing circuitry (FIG. 12, par. 0166 for a processor 1204); and at least one storage that stores processor-executable instructions (FIG. 12, par. 0166 for a memory 1205, par. 0171, “The memory 1205 may store one or more software modules (computer programs) 1206 including instructions and data to perform processing by the LTE eNB 2 described in the above embodiments. In some implementations, the processor 1204 may load the one or more software modules 1206 from the memory 1205 and execute the loaded software modules, thereby performing the processing of the LTE eNB 2”; and/or FIG. 13 for a processor 1304, and a memory 1305), when executed by the processing circuitry, causes a source network node of a first core network type(FIGS. 3A and 3B for LTE eNB 2, and/or FIGS. 9A and 9B for NR NB 3) to:
determine that a user equipment is going to perform a handover to a target network node of a second core network type(FIG. 1, for EPC 4 and NG Core 5 (claimed first core network and second core network), FIG. 2, and FIG. 3A and 3B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4”; FIG. 9A and 9B);
send a radio resource control (RRC) message including an information element to the user equipment, wherein the information element indicates the second core network type associated with the target network node (FIG. 3A and 3B, par. 0104, “In Step 309, the source LTE eNB 2 sends a Radio Resource Control (RRC) message containing the Handover Command message to the UE 1. This Handover Command message includes a transparent container containing the radio resource configuration information that has been set up by the target NR NB 3 in the preparation phase.” FIG. 9A and 9B); and
perform the handover towards the target network node (FIGS. 3A and 3B; and FIGS. 9A and 9B, par. 0085, “In Step 302, the LTE eNB 2 determines to perform inter-RAT handover to a cell of the NR NB 3 and sends a Handover Required message to the source control node (i.e., source MME) in the EPC 4”; and/or par. 0104-0105, “In Step 310, upon receiving the RRC message containing the Handover Command message, the UE 1 moves to the target RAN (i.e., NG RAN) and performs handover according to the radio resource configuration information provided by the Handover Command message. That is, the UE 1 establishes a radio connection with the target NR NB 3 associated with the bearer-less network (i.e., NG System). In Step 311, the UE 1 sends a Handover Confirm for NR message to the target NR NB 3 after it has successfully synchronized to the target cell. The message in Step 311 may be an NR RRC Connection Reconfiguration Complete message).
However, Futaki fails to disclose wherein the source network node and the target network node use a first radio access technology (RAT) and the second core network type is different than the first core network type, wherein security parameters applied during the handover are based on the second core network type.
In the same field of endeavor, Li discloses wherein the source network node uses a first radio access technology (RAT), wherein the target network node uses the first RAT and the second core network type is different than the first core network type (FIG. 2 and FIG. 3, par. 0105, for the access network device (claimed source network node and target network node) is connected to an LTE core network technology or a 5G core network technology (claimed first RAT), “The communications system includes a terminal device, an access network device, a first core network device, and a second core network device. The first core network device and the second core network device communicate with the terminal device by using the same access network device. Further, the first core network device and the second core network device may use different core network technologies. For example, the first core network device may use an LTE core network technology, and the second core network device may use a 5G core network technology. For another example, the first core network device may use the 5G core network technology, and the second core network device may use the LTE core network technology”);
wherein security parameters applied during the handover are based on the second core network type (FIG. 3, par. 0019, “The terminal device updates the local key and/or changes the non-access stratum”, par. 0121, “341. The terminal device updates the local key and/or changes the non-access stratum NAS type based on the update message. The updating a NAS type includes: updating a NAS type used for communication with the second core network device to a NAS type used for communication with the first core network device; and the updating a key of the terminal device includes: updating the first key used for communication with the second core network device to the second key used for communication with the first core network device.”);
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate using a same access network device (such as an e-eNB) between different core devices and updating the local key and/or changing the non-access stratum NAS type in a handover procedure as taught by Li to the inter-RAT handover procedure as disclosed by Futaki for purpose of using a same network node for handover between different core network technologies.
Regarding claim 23, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 9 above.
Regarding claim 24, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 10 above.
Regarding claim 25, as applied to claim 22 above, the claim is rejected for the same reason(s) as set forth claim 11 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642